DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s amendment received August 22, 2013 was accepted and entered.  In response to an election/ restriction requirement, applicant elected, without traverse, invention I corresponding to claims 1-10, related to detection of sign information and guiding a vehicle based on sign detection.  Accordingly, claims 11-18, related to edge line detection and creation of a virtual line for guiding a vehicle have been withdrawn from consideration. 

Information Disclosure Statement
The NPL cited in information disclosure statement filed 9/24/19. “international search report and written opinion” fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the written opinion has not been provided with a translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0189578 to Yang et al. (Yang)
With respect to claim 1, Lee discloses a travel support device which supports travel of a vehicle, comprising: 
a memory that stores section information constituting a part of information on a lane including information on a position along a traveling direction of a lane constituting a road and information indicating a connection of lanes (¶ 6 “A vehicle computing system generates a high definition (HD) map to allow an autonomous vehicle to safely navigate the road . . . map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit, speed bumps, traffic signs/ signals, etc. The lane element graph created is used in an HD map for use in driving by one or more autonomous vehicles”), 
the section information including information on the position along the traveling direction of a predetermined section which is a part of the lane and information indicating a connection with a section adjacent to the predetermined section (¶ 6 “each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements”)
sign information including information indicating contents indicated by a sign, and related information including information associating the section information with the sign information, the related information further including specifying information indicating whether the sign can be used to specify a position of a vehicle traveling at a predetermined point and regulation information indicating whether the contents indicated by the sign correspond to a regulation on the vehicle traveling at the predetermined point; and 
(¶6 “Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit, speed bumps, traffic signs/ signals, etc. The lane element graph created is used in an HD map for use in driving by one or more autonomous vehicles”; ¶57 “determine the features on the road relative to the vehicle' s position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. . . . legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops”; ¶93 “LMap 520 comprises information describing lanes including spatial location of lanes and semantic information about each lane. The spatial location of a lane comprises the geometric location in latitude, longitude and elevation . . . The semantic information of a lane comprises restrictions such as direction, speed, type of lane . . . spatial location of speed bumps, curb, and road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include stop signs, traffic lights, speed limits”; ¶ 103 “speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump; and relationships with road features that are relevant for autonomous driving, for example, traffic light locations, road sign locations and so on”) 
(¶112 “method of storing the traffic sign includes receiving 910 the image with the traffic sign captured by the camera mounted on the vehicle . . . camera captures the image, in which a portion of the image includes the entirety of the traffic sign. The traffic sign is, for example, a stationary polygon which contains information regarding a route. Traffic signs may be differentiated according to various traffic sign types. Examples of types of traffic signs are regulatory signs (e.g., ' stop' sign, 'yield' sign, speed limit signs; ¶113 “To identify 920 the portion of the image corresponding to the traffic sign, an image classification model determines a location in the image that corresponds to the traffic sign”) 
(¶ 131-132 “stop signs are constrained to be an octagon and a rectangular speed limit sign is constrained to have rectangular geometry . . . HD map system optimizes the 3D location of the sign with respect to its position in the OMap . . . the HD map system determines this location by selecting all points 
(¶189 “where there is a semantic change in the lane (e.g., a change in speed limit).”); 
(¶20 “FIG. 11 illustrates a method of deciphering text on a traffic sign”; FIG. 11; ¶89 “The image detection submodule 470 identifies a traffic sign in an image . . . Attributes may include type of sign, text on the traffic sign, color of the traffic sign, limitations of the traffic sign, etc. The classified attributes may be stored in the map describing the identified traffic sign”; ¶ 137 “The HD map system 110 applies a convolutional neural network model to the identified portion of the image 1120 which in return identifies text on the portion of the image 1120. In this example, the convolutional neural network model identifies "STOP" as the text on the traffic sign. The HD map system 110 may store the text as an attribute of the identified traffic sign in the HD map 1150. The HD map system 110 may further determine legal limitations dependent on the text. For example, the text "STOP" necessitates a legal requirement to come to a full stop at an intersection with the traffic sign. These further limitations may be additionally stored as additional attributes of the traffic sign in the HD map 1150.”; FIG. 10A-11)
(¶ 101 “HD map system 100 represents lane information of streets in HD maps . . . HD map system 100 uses lanes as a reference frame for purposes of routing and for localization of a vehicle . . . stores information relative to lanes, for example, landmark features such as road signs and traffic lights relative to the lanes . . . allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle. The HD map system 100 stores information and provides APIs that allow a vehicle to determine the lane that the vehicle is currently in, the precise vehicle location relative to the lane geometry, and all relevant features/data relative to the lane and adjoining and connected lanes”; ¶106 “HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates. The precise coordinates of the sign are needed so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can validate the map's prediction of the world, detect changes to the world and locate itself with respect to the map”)
processing circuitry configured to 
specify a current location of the vehicle using the sign information in response to determining that the specifying information, included in the related information, indicates that the sign can be used to specify the position of the vehicle traveling at the predetermined point, and 
(¶ 101, 106, 6, localization API 250, FIG. 2, ¶76)
guide the vehicle using the sign information in response to determining that the regulation information, included in the related information, indicates that the contents indicated by the sign correspond to the regulation1 on the vehicle traveling at the predetermined point.
(¶ 6 “The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit”; ¶ 57-58 allows the vehicle to determine its current location in the HD map, determine the features on the road relative to the vehicle' s position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. . . . legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops . . . freshness of data by ensuring that the map is updated to reflect changes on the road”; ¶93 “LMap 520 comprises information describing lanes including spatial location of lanes and semantic information about each lane . . . The semantic information of a lane comprises restrictions such as direction, speed, type of lane . . . spatial location of . . .  road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include stop signs, traffic lights, speed limits”; ¶ 103 “speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump; and relationships with road features that are relevant for autonomous driving, for example, traffic light locations, road sign locations 
(¶189 “where there is a semantic change in the lane (e.g., a change in speed limit).”); 
(¶20 “FIG. 11 illustrates a method of deciphering text on a traffic sign”; FIG. 11; ¶89 “The image detection submodule 470 identifies a traffic sign in an image . . . Attributes may include type of sign, text on the traffic sign, color of the traffic sign, limitations of the traffic sign, etc. The classified attributes may be stored in the map describing the identified traffic sign”; ¶ 137 “The HD map system 110 applies a convolutional neural network model to the identified portion of the image 1120 which in return identifies text on the portion of the image 1120. In this example, the convolutional neural network model identifies "STOP" as the text on the traffic sign. The HD map system 110 may store the text as an attribute of the identified traffic sign in the HD map 1150. The HD map system 110 may further determine legal limitations dependent on the text. For example, the text "STOP" necessitates a legal requirement to come to a full stop at an intersection with the traffic sign. These further limitations may be additionally stored as additional attributes of the traffic sign in the HD map 1150.”; FIG. 10A-11)
(¶ 101 “HD map system 100 represents lane information of streets in HD maps . . . HD map system 100 uses lanes as a reference frame for purposes of routing and for localization of a vehicle . . . stores information relative to lanes, for example, landmark features such as road signs and traffic lights relative to the lanes . . . allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle. The HD map system 100 stores information and provides APIs that allow a vehicle to determine the lane that the vehicle is currently in, the precise vehicle location relative to the lane geometry, and all relevant features/data relative to the lane and adjoining and connected lanes”; ¶106 “HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates. The precise coordinates of the sign are needed so an autonomous 

With respect to claim 3, Yang discloses the processing circuitry is configured to guide the vehicle by performing a drive assist. 
(¶ 6 “A vehicle computing system generates a high definition (HD) map to allow an autonomous vehicle to safely navigate the road . . . map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit, speed bumps, traffic signs/ signals, etc. The lane element graph created is used in an HD map for use in driving by one or more autonomous vehicles”).

With respect to claim 4, Yang discloses the processing circuitry is configured to determine whether the specifying information, included in the related information, indicates that the sign can be used to specify the position of the vehicle traveling at the predetermined point. 
(¶ 6 “The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit”; ¶ 57-58 allows the vehicle to determine its current location in the HD map, determine the features on the road relative to the vehicle' s position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. . . . legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops . . . freshness of data by ensuring that the 
(¶189 “where there is a semantic change in the lane (e.g., a change in speed limit).”); 
(¶20 “FIG. 11 illustrates a method of deciphering text on a traffic sign”; FIG. 11; ¶89 “The image detection submodule 470 identifies a traffic sign in an image . . . Attributes may include type of sign, text on the traffic sign, color of the traffic sign, limitations of the traffic sign, etc. The classified attributes may be stored in the map describing the identified traffic sign”; ¶ 137 “The HD map system 110 applies a convolutional neural network model to the identified portion of the image 1120 which in return identifies text on the portion of the image 1120. In this example, the convolutional neural network model identifies "STOP" as the text on the traffic sign. The HD map system 110 may store the text as an attribute of the identified traffic sign in the HD map 1150. The HD map system 110 may further determine legal limitations dependent on the text. For example, the text "STOP" necessitates a legal requirement to come to a full stop at an intersection with the traffic sign. These further limitations may be additionally stored as additional attributes of the traffic sign in the HD map 1150.”; FIG. 10A-11)
(¶ 101 “HD map system 100 represents lane information of streets in HD maps . . . HD map system 100 uses lanes as a reference frame for purposes of routing and for localization of a vehicle . . . llow a vehicle to determine the lane that the vehicle is currently in, the precise vehicle location relative to the lane geometry, and all relevant features/data relative to the lane and adjoining and connected lanes”; ¶106 “HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates. The precise coordinates of the sign are needed so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can validate the map's prediction of the world, detect changes to the world and locate itself with respect to the map”)

With respect to claim 5, Yang discloses the processing circuitry is configured to determine whether the regulation information, included in the related information, indicates that the contents indicated by the sign correspond to the regulation on the vehicle traveling at the predetermined point. 
(¶ 6 “The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit”; ¶ 57-58 allows the vehicle to determine its current location in the HD map, determine the features on the road relative to the vehicle' s position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. . . . legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops . . . freshness of data by ensuring that the map is updated to reflect changes on the road”; ¶93 “LMap 520 comprises information describing lanes including spatial location of lanes and semantic information about each lane . . . The semantic information of a lane comprises restrictions such as direction, speed, type of lane . . . spatial location of . . .  road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include stop signs, traffic lights, speed limits”; ¶ 103 “speed limit, 
(¶189 “where there is a semantic change in the lane (e.g., a change in speed limit).”); 
(¶20 “FIG. 11 illustrates a method of deciphering text on a traffic sign”; FIG. 11; ¶89 “The image detection submodule 470 identifies a traffic sign in an image . . . Attributes may include type of sign, text on the traffic sign, color of the traffic sign, limitations of the traffic sign, etc. The classified attributes may be stored in the map describing the identified traffic sign”; ¶ 137 “The HD map system 110 applies a convolutional neural network model to the identified portion of the image 1120 which in return identifies text on the portion of the image 1120. In this example, the convolutional neural network model identifies "STOP" as the text on the traffic sign. The HD map system 110 may store the text as an attribute of the identified traffic sign in the HD map 1150. The HD map system 110 may further determine legal limitations dependent on the text. For example, the text "STOP" necessitates a legal requirement to come to a full stop at an intersection with the traffic sign. These further limitations may be additionally stored as additional attributes of the traffic sign in the HD map 1150.”; FIG. 10A-11)
(¶ 101 “HD map system 100 represents lane information of streets in HD maps . . . HD map system 100 uses lanes as a reference frame for purposes of routing and for localization of a vehicle . . . stores information relative to lanes, for example, landmark features such as road signs and traffic lights relative to the lanes . . . allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle. The HD map system 100 stores information and provides APIs that allow a vehicle to determine the lane that the vehicle is currently in, the precise vehicle location relative to the lane geometry, and all relevant features/data relative to the lane and adjoining and connected lanes”; ¶106 “HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates. The precise coordinates of the sign are needed so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can validate the map's prediction of the world, detect changes to the world and locate itself with respect to the map”)

With respect to claim 6, Yang discloses the processing circuitry is configured to identify and store, in the memory, the section information which includes coordinate information corresponding to a point closest to a current location of the vehicle. 
(3710, FIG. 37 “Sort qualified intersections from ascending distance to the origin”) 
(¶65 “A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses. The GPS navigation system determines the position of the vehicle based on signals from satellites”; ¶76 “The localization APis 250 determine the current location of the vehicle, for example, when the vehicle starts and as the vehicle moves along a route. The localization APis 250 include a localize API that determines an accurate location of the vehicle within the HD Map. The vehicle computing system 120 can use the location as an accurate relative positioning for making other queries, for example, feature queries, navigable space queries, and occupancy map queries further described herein. The localize API receives inputs comprising one or more of, location provided by GPS, vehicle motion data provided by IMU, LID AR scanner data, and camera images. The localize API returns an accurate location of the vehicle as latitude and longitude coordinates”) 

With respect to claim 7, Yang discloses the processing circuitry is configured to identify and store, in the memory, the sign information based on a current location of the vehicle. 
(¶¶ 93, 101, 103, 106, 107, 108, 113, 121, 123, 137-134, 146, 155).

	With respect to claim 8, Yang discloses the sign information includes information indicating a shape of the sign (FIG. 10A-11; ¶¶ 117 “traffic sign thus would not correspond to the traffic sign. The 

	With respect to claim 9, Yang discloses the processing circuitry is configured to: 
acquire, from an imaging device, a surrounding image of the vehicle; and 
compare the acquired surrounding image with the shape of the sign indicated by the sign information to extract an image area of the sign. 
	(FIG. 10A-11; ¶¶ 117 “traffic sign thus would not correspond to the traffic sign. The frustum is constructed so as to match the shape of the bounding box, e.g., a square frustum for a square bounding box or a circular frustum for a circular bounding box”; 119 “determined by the shape of the identified traffic sign. For example, the projected image may be distorted so as to fit a stop sign into a regular octagon by insuring the vertices are equidistant from a centroid point in the 3D map. The projected image in the 3D map may be further processed with color adjustments, sharpening, noise reduction, other image correction”; 135-136).

With respect to claim 10, Yang discloses the processing circuitry is configured to specify the current location of the vehicle by calculating a relative distance between the vehicle and the sign based on the extracted image area of the sign. (¶¶ 134-140; FIG. 9-14; ¶215 “Similar to the lane connector, the association link may connect a traffic light to a lane element that it controls. In one embodiment, the system can infer which lane elements are controlled by a traffic light from the geometric relationship of the lane element to the traffic light. For example, this may be based on traffic light orientation and distance. The association link may also connect a traffic sign to a lane element it controls. Traffic signs like yield signs, stop signs and speed limits are similar to traffic lights”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20150266471 to Ferguson et al (Ferguson)
With respect to claim 2, Yang discloses generating 3D representations of objects around the road including signs (¶78) including traffic sign dimensions based on an image taken by the vehicle and at least suggests the sign information includes height information of the sign from a ground surface
 (¶92 “image corresponding to the traffic sign . . . adjusting dimensions . . . fitted plane in the map corresponding to the traffic sign”; ¶94 “occupancy map 530 comprises spatial 3-dimensional (3D) representation of the road and all physical objects around the road . . . occupancy map 53 0 is represented using a 3D volumetric grid of cells at 5 - 10 cm resolution” ¶116 “the classification of the traffic sign may be associated with dimensions of the traffic sign”; ¶ 119 “Projecting the identified portion of the image corresponding to the traffic sign onto the fitted plane in the 3D map takes the 2D image
and places the 2D image onto the fitted plane”; ¶163 “the 2D-3D conversion module 3120 draws 3140 a projection line and determines 3145 the intersection between the projection line and a ground plane. The ground plane refers to the surface on which the lane line elements can be found. The intersection
between the projection line and the ground plane is used to characterize the dimensions and location of the 3D voxel”). However, Yang fails to specifically disclose the phrase “the sign information includes height information of the sign from a ground surface”. 

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to  detect sign information that includes height information of the sign from a ground surface, as disclosed by Ferguson, in the system of Yang, in order to provide additional sign classification information to further differentiate specific types of signs such as temporary road construction signs (Ferguson, ¶ 15 “FIG. 8A illustrates LIDAR-based detection of the construction zone sign in an area at a height greater than a threshold height from a surface of the road, in accordance with an example embodiment”; ¶25 “computing device may be configured to determine a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. The threshold height may be related to a given height of a standard construction zone sign. Also, the computing device may be configured to estimate a shape associated with the set of points”; ¶¶ 127-128, 148, 152”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶60 “The contents indicated by the sign 46 corresponds to the regulation on a vehicle traveling
        in the section from C to D of the road 43 and not to the regulation on a vehicle traveling on the section from C to D of the road 42. Therefore, the regulation information of the sign-related information R1 has the information of "corresponding to regulation" and each of pieces of the sign related information R2 and R3 has the information of "not corresponding to regulation".